DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). Receipt is acknowledged of certified copies of papers filed on 12/10/2020 as required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/10/2020 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

“means configured to implement a detection method…” as claimed in claim 6.
A review of the disclosure has returned the following corresponding structure:
One or more processors and storage means on which a computer program product is stored, in the form of a set of program code instructions to be executed to implement the steps of the malfunction detection method 50” (pg. 12 lines 7-12).

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Eric Jensen on 01/13/22.
The application has been amended as follows: 
In the claims:
1. (Currently Amended) A method (50) for detecting a malfunction of a voltage-limiting circuit (11) of a control circuit (10) for controlling a capacitive actuator (20) of a motor vehicle, said capacitive actuator being connected to an output port (13) of said control circuit, said control circuit being controlled to charge/discharge said capacitive actuator, an output voltage on the output port being, in the absence of a malfunction of the voltage-limiting circuit, equal to or lower than a theoretical maximum value (VMAX), wherein, the capacitive actuator (20) being, between the output port and electrical ground, arranged in series with a commutator (21) suitable for being placed in a closed state and in an open state, and the control circuit (10) including a capacitor (18) arranged between the output port (13) and the electrical ground, said method (50) comprising the steps of:
* (51) placing the commutator (21) in the open state,
* (52) controlling the control circuit (10) to charge said capacitor for a predefined period to make it possible, in the absence of a malfunction of the voltage-limiting circuit, for the output voltage to reach the theoretical maximum value,

* (54) evaluating a criterion for detecting a malfunction of the voltage-limiting circuit (11) as a function of the measured output voltage, a malfunction of the voltage-limiting circuit (11) being detected when the 

2. (Currently Amended) The method (50) as claimed in claim 1, wherein evaluating the criterion for detecting a malfunction of the voltage-limiting circuit (11) includes comparing the measured output voltage to a predefined first threshold value (Vsi) lower than the theoretical maximum value of the output voltage, a malfunction being detected when said measured output voltage is lower than said predefined first threshold value.  

3. (Currently Amended) The method (50) as claimed in claim 1, wherein evaluating the criterion for detecting a malfunction of the voltage-limiting circuit (11)-4-CHIABO et al.Atty Docket No.: EJ-7151-273 Appl. No.: To be assignedincludes comparing the measured output voltage to a predefined second threshold value (Vs2) higher than the theoretical maximum value of the output voltage, a malfunction being detected when said measured output voltage is higher than said predefined second threshold value.  

4. (Previously Presented) The method (50) as claimed in claim 1, wherein the voltage-limiting circuit (11) includes one or more Zener diodes (111).  

5. (Previously Presented) The method (50) as claimed in claim 1, wherein the capacitive actuator (20) is a piezoelectric injector.  

6. (Currently Amended) A motor vehicle computer, comprising means configured to implement the method (50) as claimed in claim 1.

7. (Currently Amended) A system for controlling a capacitive actuator (20) of a motor vehicle, comprising a control circuit (10) including a voltage-limiting circuit (11) and an output port (13) MAX), wherein, the capacitive actuator (20) being, between the output port and electrical ground, arranged in series with a commutator (21) suitable for being placed in a closed state and in an open state, said further comprising the electrical ground and [[a]]the motor vehicle computer as claimed in claim 6.  

8. (Original) The system as claimed in claim 7, wherein the voltage-limiting circuit (11) includes one or more Zener diodes (111).  

9. (Currently Amended) A motor vehicle, comprising a capacitive actuator (20) and [[a]]the 

10. (Original) The motor vehicle as claimed in claim 9, wherein the capacitive actuator (20) is a piezoelectric injector.  

11. (Currently Amended) The method (50) as claimed in claim 2, wherein evaluating the criterion for detecting a malfunction of the voltage-limiting circuit (1 1) includes comparing the measured output voltage to a predefined second threshold value (Vs2) higher than the theoretical maximum value of the output voltage, a malfunction being detected when said measured output voltage is higher than said predefined second threshold value.  

12. (Previously Presented) The method (50) as claimed in claim 2, wherein the voltage-limiting circuit (11) includes one or more Zener diodes (111).  

13. (Previously Presented) The method (50) as claimed in claim 3, wherein the voltage-limiting circuit (11) includes one or more Zener diodes (111).  



15. (Previously Presented) The method (50) as claimed in claim 3, wherein the capacitive actuator (20) is a piezoelectric injector.  

16. (Previously Presented) The method (50) as claimed in claim 4, wherein the capacitive actuator (20) is a piezoelectric injector.  

17. (Currently Amended) A non-transitory computer-readable medium on which is stored a computer program which, when executed by a motor vehicle computer, performs the 

18. (Currently Amended) A non-transitory computer-readable medium on which is stored a computer program which, when executed by a motor vehicle computer, performs the 

19. (Currently Amended) A non-transitory computer-readable medium on which is stored a computer program which, when executed by a motor vehicle computer, performs the 

20. (Currently Amended) A motor vehicle, comprising a capacitive actuator (20) and [[a]]the 

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an Examiner’s statement of reasons for allowance:
NOUVEL (US 8,154,225) is considered to be the closest prior art of record.
1-I4) of a motor vehicle (col. 1 line 22), said capacitive actuator being connected to an output port (outlet of B, Fig. 1) of said control circuit, said control circuit being controlled to charge/discharge said capacitive actuator (i.a. col. 1 lines 44-46), an output voltage on the output port being, in the absence of a malfunction of the voltage-limiting circuit, equal to or lower than a theoretical maximum value (implied), wherein, characterized in that, the capacitive actuator being, between the output port and electrical ground, arranged in series with a commutator (T1-T4) suitable for being placed in a closed state and in an open state (col. 1 lines 44-46), and the control circuit including a capacitor (C3) arranged between the output port and electrical ground (Fig. 1).
The prior art fails to teach or render obvious the claim limitation “a method for detecting a malfunction of a voltage-limiting circuit () of method comprising the steps of: * placing the commutator in the open state, * controlling the control circuit to charge said capacitor for a predefined period to make it possible, in the absence of a malfunction of the voltage-limiting circuit, for the output voltage to reach the theoretical maximum value, * measuring the output voltage on the output port, * evaluating a criterion for detecting a malfunction of the voltage-limiting circuit as a function of the measured output voltage, a malfunction of the voltage-limiting circuit being detected when the detection criterion is verified” in the manner defined in the instant amended claim 1.
Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance".

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 7,455,051 discloses a control circuit for piezoelectric actuators (P1-P4) having a capacitor (C9) between an output of the control circuit and electrical ground. The reference does not disclose the fault detection method as claimed by Applicant.
US 2019/0136781 and US 2019/0331046 disclose a control circuit for a piezoelectric actuators (P) having a capacitor (C1) between an output of the control circuit and electrical ground. The references do not disclose the fault detection method as claimed by Applicant.
JP 2002-134804 discloses a control circuit for piezoelectric actuators (11) having a capacitor (14) between the output (6) of the control circuit and electrical ground (Fig. 1). The reference discloses a method for fault detection in the wiring of the actuators such as at locations A, B and C as shown in Figs. 3(b) and does not disclose a method for fault detection of a voltage-limiting circuit of the control circuit as claimed by Applicant.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK L GREENE whose telephone number is (571)270-7555. The examiner can normally be reached M-F 8:30-4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Phutthiwat Wongwian can be reached on (571) 270-5426. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.